        Case 1:20-cv-01441-EPG Document 4 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MOISES CHAVEZ,                                        1:20-cv-01441-EPG (PC)

12                       Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
13            v.                                            (ECF No. 2)

14    STEVEN GUSTAVESON,                                                  and
15                       Defendant.
                                                            ORDER DIRECTING PAYMENT
16                                                          OF INMATE FILING FEE BY SHERIFF AT
                                                            THE KINGS COUNTY JAIL
17

18          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

20   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

21   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

22   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

23   the preceding month’s income credited to plaintiff’s trust account. The Sheriff at the Kings

24   County Jail is required to send to the Clerk of the Court payments from plaintiff’s account each

25   time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28

26   U.S.C. § 1915(b)(2).

27          In accordance with the above and good cause appearing therefore, IT IS HEREBY

28   ORDERED that:
                                                        1
       Case 1:20-cv-01441-EPG Document 4 Filed 10/14/20 Page 2 of 2


 1

 2              1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 3              2. The Sheriff at the Kings County Jail or his designee shall collect payments

 4        from plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of

 5        the preceding month’s income credited to the prisoner’s trust account and shall

 6        forward those payments to the Clerk of the Court each time the amount in the

 7        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 8        $350.00 has been collected and forwarded to the Clerk of the Court. The payments

 9        shall be clearly identified by the name and number assigned to this action.

10              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

11        plaintiff’s in forma pauperis application on the Sheriff at the Kings County Jail via mail at

12        P.O. Box 1699, Hanford, CA 93230.
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
13
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
14
                5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
15
          certified copy of his prison trust account statement for the six-month period immediately
16
          preceding the filing of the complaint, if plaintiff has not already done so.
17

18
     IT IS SO ORDERED.
19

20     Dated:        October 13, 2020                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        2
